Citation Nr: 1638673	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  15-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from November 1968 to August 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In July 2016, the Veteran presented sworn testimony during a video conference hearing in Detroit, Michigan, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for tinnitus, to include as secondary to hearing loss, has been raised by the record in the October 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a rating decision dated in October 2002, the RO declined to reopen the Veteran's previously denied claim for service connection for a psychiatric disorder on the basis that he had no submitted new and material evidence showing inservice incurrence of a psychiatric disorder or otherwise linking his current psychiatric disorder to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

2.  Evidence submitted subsequent to the October 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric disorder.

3.  In a rating decision dated in October 2002, the RO denied the Veteran's claim for service connection for hearing loss on the basis that there was no evidence of inservice incurrence of hearing loss or otherwise linking the Veteran's hearing loss to service; the Veteran did not appeal this decision or submit new evidence within one year of the denial.  

4.  Evidence submitted subsequent to the October 2002 rating decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim of entitlement to service connection for hearing loss.

5.  The Veteran's currently diagnosed PTSD is at least as likely as not related to active service.

6.  The Veteran's currently diagnosed bilateral hearing loss is at least as likely as not related to active service.


CONCLUSIONS OF LAW

1.  The October 2002 rating decision declining to reopen the previously denied claim for service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The October 2002 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2015).

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss has been submitted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Veteran's petitions to reopen and underlying service connection claims are granted herein, any error related to the duties to notify and assist is moot.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Psychiatric Disorder

Service connection for a mental disorder was initially denied in an August 1987 rating decision.  The RO determined that there was no evidence of inservice incurrence of a mental disorder or otherwise relating the Veteran's mental disorder to service.  The Veteran submitted a notice of disagreement (NOD), but did not perfect this appeal after the issuance of an August 1987 statement of the case.  He subsequently attempted to reopen the claim in December 2001.  An October 2002 rating decision declined to reopen the claim, finding that he had not submitted new and material evidence of incurrence of a mental disorder or otherwise relating his mental disorder to service.  He did not submit a notice of disagreement or new evidence within a year of this denial.  The October 2002 rating decision is the last final prior denial of this claim.

Subsequent to the October 2002 rating decision, the Veteran submitted a July 2014 private psychological evaluation and opinion that related his current PTSD to harassment he faced during his military service.  This medical evidence satisfies the low threshold requirement for new and material evidence and the psychiatric disorder claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection for PTSD.  The July 2014 evaluation report included a thorough explanation of the Veteran's symptoms and history and provided sufficient rationale for the conclusion that he currently had PTSD related to his military service.

The Board notes that an October 2013 VA examination and opinion found that the Veteran's psychiatric complaints were not related to service, based in part on a finding of no inservice complaints.  This is inconsistent with the Board's review of the service treatment records which showed complaints of anxiety in June 1969.  Rather than remand this claim for an addendum opinion, the Board accepts the private opinion as sufficiently probative to grant service connection.
 
Accordingly, the Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current PTSD is related to his military service.  38 C.F.R. § 3.303 (2015).  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for PTSD is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Hearing Loss

Service connection for hearing loss was initially denied in an October 2002 rating decision.  The RO determined that there was no evidence of inservice incurrence of hearing loss, hearing loss within one year of separation, or otherwise relating the Veteran's hearing loss to service.  The Veteran did not submit a notice of disagreement or new evidence within a year of this denial.  The October 2002 rating decision is the last final prior denial of this claim.

Subsequent to the October 2002 rating decision, the Veteran testified at his July 2016 Board hearing that he experienced noise exposure in service while training with grenades and firearms.  This lay evidence satisfies the low threshold requirement for new and material evidence and the hearing loss claim is reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Upon review of the medical and lay evidence, the Board finds that it is sufficient not only to reopen the claim, but also to warrant a grant of service connection.  The undersigned found the Veteran's July 2016 hearing testimony regarding his inservice noise exposure to be credible.  This was further confirmed by an April 1969 audiogram showing hearing loss and a May 1969 service treatment record indicating that the Veteran had reported trouble hearing since boot camp.  The Veteran's separation examination did not include an audiogram, but it is reasonable to conclude that his April 1969 findings of hearing loss were also present at separation, consistent with the Veteran's report of hearing loss since boot camp.

The Board notes that an October 2013 VA audiological examiner found that the Veteran's current hearing loss was not related to service because he had not demonstrated inservice noise exposure and his hearing was normal at separation.  As noted above, the service treatment records and the Veteran's credible testimony both support a finding of inservice noise exposure.  Further, there was no audiogram performed at separation.  The Board notes that a "whispered voice" test was normal at separation, but that this method of testing has been deemed inaccurate.  In light of these deficiencies, the Board finds this examination inadequate and of little probative value.  

The Board concludes that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss is related to his military service. As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for a psychiatric disorder has been received, the application to reopen is granted.

As new and material evidence sufficient to reopen the previously denied claim for service connection for bilateral hearing loss has been received, the application to reopen is granted.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for bilateral hearing loss is granted.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


